Case: 4:18-cv-01564-RWS Doc. #: 107 Filed: 08/27/20 Page: 1 of 2 PageID #: 3643

                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 BRIAN BAUDE,                                        )
                                                     )
        Plaintiffs,                                  )
                                                     )
 v.                                                  )   Cause No. 4:18-CV-01564-RWS
                                                     )
 CITY OF SAINT LOUIS, MISSOURI, et al.               )
                                                     )
        Defendants.                                  )

      JOINT MOTION TO EXTEND DEADLINE FOR JOINDER OF ADDITIONAL
                 PARTIES AND AMENDMENT OF PLEADINGS

        The parties jointly move the Court to extend the deadline to join additional parties and

 amend pleadings. In support of this motion, the parties state as follows:

        1.       On July 28, 2020, the Court extended the deadline to August 28, 2020 for the

 parties to join additional parties and amend pleadings. See Doc. No. 98.

        2.       To date, the parties have identified a number of John Doe Defendants in this case

 and the other related cases pending in this district. However, a few John Doe Defendants remain

 unidentified.

        3.       The parties have been collaboratively working to identify the remaining John Doe

 Defendants.

        4.       In the past month, the parties have engaged in a number of videoconference calls

 going over various videos and photographs to work together to identify the remaining John Doe

 Defendants.

        5.       The City of St. Louis has committed to using the videos, photographs, and other

 information provided by Plaintiff to make every effort to identify, if possible, the remaining John

 Doe Defendants by September 25, 2020.




                                                 1
Case: 4:18-cv-01564-RWS Doc. #: 107 Filed: 08/27/20 Page: 2 of 2 PageID #: 3644

        6.      Plaintiff would then need until October 15, 2020, to finalize the amended

 complaint.

        WHEREFORE, for the reasons stated above, Plaintiff and Defendants request this

 honorable Court to extend the deadline to join additional parties and amend pleadings to October

 15, 2020.

 Date: August 27, 2020                                       Respectfully Submitted,

 JULIAN L. BUSH, CITY                                        KHAZAELI WYRSCH LLC
 COUNSELOR
                                                             /s/ Kiara N. Drake
 /s/ Brandon Laird                                           Kiara N. Drake, 67129(MO)
 Brandon Laird, 65564(MO)                                    James R. Wyrsch, 53197(MO)
 Abby Duncan, 67766(MO)                                      Javad Khazaeli, 53735(MO)
 Robert Dierker, 23671(MO)                                   911 Washington Avenue, Suite 211
 Amy Raimondo, 71291(MO)                                     Saint Louis, MO 63101
 1200 Market St., Rm. 314                                    (314) 288-0777
 St. Louis, MO 63103                                         (314) 400-7701 (fax)
 314-622-3361                                                kiara.drake@kwlawstl.com
 314-622-4956 (fax)                                          james.wyrsch@kwlawstl.com
 lairdb@stlouis-mo.gov                                       javad.khazaeli@kwlawstl.com
 duncana@stlouis-mo.gov
 dierkerr@stlouis-mo.gov                                     and
 raimondoa@stlouis-mo.gov
                                                             ARCHCITY DEFENDERS
 Attorneys for Defendants
                                                             Blake A. Strode, 68422(MO)
                                                             Michael-John Voss, 61742(MO)
                                                             Maureen G. V. Hanlon,70990(MO)
                                                             John M. Waldron, 70401(MO)
                                                             Nathaniel R. Carroll, 67988(MO)
                                                             440 N. Fourth Street, Suite 390
                                                             Saint Louis, MO 63102
                                                             855-724-2489
                                                             bstrode@archcitydefenders.org
                                                             mjvoss@archcitydefenders.org
                                                             mhanlon@archcitydefenders.org
                                                             jwaldron@archcitydefenders.org
                                                             ncarroll@archcitydefenders.org

                                                             Attorneys for Plaintiff




                                                2
